 1   HILLIS CLARK MARTIN     & PETERSON P. S.                         Honorable Michael W. Mosman
     999 Third A venue, Suite 4600
 2   Seattle, WA 98104
 3   Tel: (206) 623-1745
     Fax: (206) 623-7789
 4   amit.ranade@hcmp.com
     brian.free@hcmp.com
 5
     Attorneys for Plaintiff
 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF OREGON
10

11                                          PORTLAND DIVISION

12

13
     C6 CAPITAL FUNDING, LLC, a Utah limited
14   liability company,                                 No. 3:19-cv-01874-MO

15                            Plaintiff,                STIPULATION AND TEMPORARY
16
                                                        RESTRAINING ORDER
             V.

17   KELVIN B. SCRIBNER and LYNETTE J.
     SCRIBNER, husband and wife, Washington             EXPEDITED HEARING REQUESTED
18   residents,
19
                              Defendants.
20

21
                                                STIPULATION
22
             Plaintiff C6 Capital Funding, LLC ("C6 Capital") and Defendants Kelvin and Lynette
23
     Scribner stipulate as follows:
24
             A.      C6 Capital has alleged that Defendants are in default of their obligations under
25

26   the Scribner Guaranty described in the Complaint, and that Defendants' default has damaged

27   C6 Capital in an amount not less than $689,281.43. Defendants own real property in Hood

28


      Stipulation and Tempora1y Restraining Order -1              HILLIS CLARK MARTIN & PETERSON P.S.
      (3: 19-cv-01874-MO)                                         999 Third Avenue, Suite 4600
                                                                  Seattle, Washington 98104
                                                                  Telephone: (206) 623-1745
                                                                  Facsimile: (206) 623-7789
 1   River, Oregon commonly known as 1280 Alameda Road, Hood River, Oregon 97031 (the "Real

 2   Property"), which is legally described on Appendix A of this Order.
 3           B.      Until December 13, 2019 (the "TRO Expiration Date") Defendants, as well as
 4   any others acting on their behalf, are restrained from doing any of the following:
 5                   a.     Transfening any interest in the Real Property by sale, lease, assignment,
 6
                            encumbrance, pledge, grant of security interest, or other disposition unless
 7
                            Defendants obtain written consent of Plaintiffs counsel;
 8
                     b.     Impairing the value of the Real Property either by acts of destruction or by
 9
                            failure to care for the Real Property in a reasonable manner; and
10
                     C.     To the extent Defendants have previously entered into a sale of the Real
11
                            Property, conveying or distributing any sale proceeds to any person.
12
             C.      This Order shall automatically terminate the TRO Expiration Date unless
13

14   otherwise extended by this Court.

15           D.      This matter is set for a hearing on a preliminary injunction on December 12,

16   2019 at 2:30 p.m. Any response to the application and entry of a preliminary injunction shall

17   be filed and served on or before December 5, 2019. Any reply shall be filed and served on or
18   before December 10, 2019. Such preliminary injunction hearing shall constitute a show cause
19   hearing for purposes of ORCP 83, and this Order shall provide all notice required under ORCP
20
     83 of such hearing.
21
                                                       ORDER
22
             It Is So Ordered.
23

24
             THIS   u     DAY OF NOVEMBER, 2019.


25
26
27
                                                  Chief United States Distri t Judge
28


      Stipulation and Tempora1y Restraining Order -2                 HILLIS CLARK MARTIN & PETERSON P.S.
      (3: 19-cv-01874-MO)                                            999 Third Avenue, Suite 4600
                                                                     Seattle, Washington 98104
                                                                     Telephone: (206) 623-1745
                                                                     Facsimile: (206) 623-7789
 1   Presented by:
 2   HILLIS CLARK MARTIN       & PETERSON P.S.
 3
     By s/ Brian C. Free
 4       Brian C. Free, OSB #142077
         Amit D. Ranade, OSB #080292
 5
         999 Third A venue, Suite 4600
 6       Seattle, WA 98104
         Telephone: (206) 623-1745
 7       Facsimile: (206) 623-7789
 8       brian.free@hcmp.com
         amit.ranade@hcmp.com
 9   Attorneys for PlaintiffC6 Capital Funding, LLC
10

11   THE DUBOFF LAW GROUP, P.C.

12   By s/ Edward T. Fu
         Leonard D. DuBoff, OSB #774378
13
         Edward T. Fu, OSB #113899
14       6665 SW Hampton Street, Suite 200
         Portland, OR 97223
15       Telephone: (503) 968-8111
16       Facsimile: (503) 868-7228
         ldbuoff@dubofflaw.com
17       efu@dubofflaw.com
     Attorneys for Defendants Kelvin and Lynette Scribner
18

19

20

21

22
23

24

25

26

27

28


      Stipulation and Tempora,y Restraining Order -3        HILLIS CLARK MARTIN & PETERSON P.S.
      (3: 19-cv-01874-MO)                                   999 Third Avenue, Suite 4600
                                                            Seattle, Washington 98104
                                                            Telephone: (206) 623-1745
                                                            Facsimile: (206) 623-7789
 1                                              Appendix A

 2                                   Real Property Legal Description
 3
           Commencing at an iron bar set in the ground at a point on the line between the
 4
           land formerly owned by Lee Morse and what was formerly the land of John
 5         Sipma, and which bar and point of beginning is situated 20.83 chains North and
           10 chains, more or less, East of the quarter section corner on the South boundary
 6         of Section 3, Township 2 Nmih of Range 10 East of the Willamette Meridian,
 7         in the County of Hood River and State of Oregon; thence running Nmih along
           the line between the East and West halves of the Northwest quarter of the
 8         Southeast quarter of said Section, being the line between the lands formerly
           owned by said Lee Morse and the lands formerly owned by the John Sipma, 9 .4 7
 9
           chains, more or less, to the South side of a 20 foot road heretofore dedicated for
10         the use of the owners of what is known as the John Sipma tract; thence running
           West along the South line of said road 20.80 chains, more or less, to the
11         Northeast corner of what was formerly known as LC. Nealeigh's land; thence
           running South along the said LC. Nealeigh's East line 9.47 chains, more or less,
12
           to the Northwest corner of the lands formerly owned by Jane Bishop; thence
13         running East along the North line of said Jane Bishop land and the lands formerly
           owned by A.J. Emerson, 20.80 chains, more or less, to the iron bar and point of
14         beginning.
15         TOGETHER WITH The following described tracts of land as described in
           Bargain and Sale Deed recorded February 4, 2009, as Microfilm No. 200900389,
16
           Records of Hood River County, Oregon;
17         Tract 1
18         That portion of Parcel 3 of those tracts conveyed to Alpha to Omega, LLC by
           deed recorded February 27, 2004, as Instrument No. 20040775, Hood River
19         Deed Records, that lies Southerly of the following described line: Beginning at
20         a brass disc found at the South quarter corner of Section 3, Township 2 North,
           Range 10 East of the Willamette Meridian, in the County of Hood River and
21         State of Oregon; thence No1ih 01 °24'34" East, a distance of 2656.33 feet to an
           iron pipe found at the Center quarter corner of said Section 3; thence South
22         01 °24'27" West, a distance of 644.08 feet to a½ inch iron rod with yellow cap
23         marked "WYEAST LS 2393" and the true point of beginning; thence South
           89°44'03 11 East, a distance of 630.3 7 feet to a similar iron rod; thence continuing
24         South 89°44'03" East, a distance of 30.01 feet to the East line of the West half
           of the West half of the Southeast quarter of said Section 3.
25
           Tract 2
26
           That portion of Parcel 1 of those tracts conveyed to Alpha to Omega, LLC by
27         deed recorded February 27, 2004, as Instrument No. 20040775, Hood River
           Deed Records, that lies Southerly of the following described line: Beginning at
28
           a brass disc found at the South quarter corner of Section 3, Township 2 North,

     Stipulahon and Tempormy Restraining Order -4                  HILLIS CLARK MARTIN & PETERSON P.S.
     (3: 19-cv-01874-MO)                                           999 Third Avenue, Suite 4600
                                                                   Seattle, Washington 98104
                                                                   Telephone: (206) 623-1745
                                                                   Facsimile: (206) 623-7789
 1         Range 10 East of the Willamette Meridian, in the County of Hood River and
           State of Oregon; thence North 01 °24'34" East, a distance of 2656.33 feet to an
 2         iron pipe found at the Center quarter corner of said Section 3; thence South
 3         28°16'12" West, a distance of 729.67 feet to a½ inch iron rod with yellow cap
           marked "WYEAST LS 2393" and the rue point of beginning; thence South
 4         89°47'01" East a distance of 329.77 feet to a similar iron rod.
 5          Tract 3

 6          That portion of Parcel 2 of those tracts conveyed to Alpha to Omega, LLC by
            deed recorded February 27, 2004, as Instrument No. 20040775, Hood River
 7          Deed Records, that lies Southerly of the following described line: Beginning at
            a brass disc found at the South quarter corner of Section 3, Township 2 North,
 8
            Range 10 East of the Willamette Meridian, in the County of Hood River and
 9          State of Oregon; thence North 01 °24'34" East, a distance of 2656.33 feet to an
            iron pipe found at the Center quaiier corner of said Section 3; thence South
10          28°16'12" West, a distance of 729.67 feet to a½ inch iron rod with yellow cap
            marker "WYEAST LS 2393 11 and the true point of beginning; thence North
11
            89°47'01" West, a distance of 329.33 feet to a similar iron rod.
12          Parcel 2:
13         Beginning at the South one-quarter corner of Section 3, Township 2 North,
           Range 10 East of the Willamette Meridian, in the County of Hood River and
14         State of Oregon; thence East along the South line of said Section 3, a distance
15         of 3 3 3 .3 feet of the Southwest corner of that tract of land conveyed to Warren
           E. Davenport et ux., by deed recorded in Book lettered L at page 187, Deed
16         Records Hood River County; thence North 1° East along the West line of said
           Davenpmi tract ofland 1,350 feet to the North line of that tract ofland conveyed
17
           to A. J. Emerson by deed from John Sipma, recorded in Book lettered I at page
18         273, Deed Records Hood River County, for the point of beginning of the land
           herein conveyed; thence West along the North line of said Emerson tract of land
19         722 feet to the No1iheast corner of that tract ofland conveyed to Jane A. Bishop,
20         by deed recorded in Book lettered F at page 533, Deed Records Hood River
           County; thence South 1°02' West along the East line of said Bishop tract of land
21         225 feet to the center of Indian Creek; thence Easterly along the center of said
           Indian Creek to a point in the West line of the aforesaid Davenport tract of land
22         from which the above point of beginning of the tract herein conveyed bears
23         North 1° East; thence Nmih 1° East along the West line of said Davenport tract
           of land a distance of 312 feet to the point of beginning.
24
            Parcel 3:
25          All that portion of the following described tract lying Easterly of the center line
26          of the Farmers Irrigating Company Ditch:
            Beginning at a point in the West line of the East half of the Southwest quarter of
27
            Section 3, Township 2 Nmih, Range 10 East of the Willamette Meridian, in the
28          County of Hood River and State of Oregon, that is 680 feet South of the


     Stipulation and Temporary Restraining Order -5                HILLIS CLARK MARTIN & PETERSON P.S.
     (3: 19-cv-01874-MO)                                           999 Third Avenue, Suite 4600
                                                                   Seattle, Washington 98104
                                                                   Telephone: (206) 623-1745
                                                                   Facsimile: (206) 623-7789
 1            Northwest comer of the East half of the Southwest quarter of said Section 3,
              which point of beginning is 20 feet South of the Southwest comer of that tract
 2            ofland conveyed to J.P. Barnet et ux., by deed recorded February 25, 1902, in
 3            Book 33 at page 324, Deed Records Wasco County (Book lettered I at page 598,
              Deed Records Hood River County) and at which said Barnet comer was set a
 4            rock marked with an "X" on its Southwest face; thence East parallel with and 20
              feet South of the South line of said Barnet tract of land a distance of 607.2 feet
 5
              to the West line of that tract ofland conveyed to Christian D. Nickelsen by deed
 6            recorded November 15, 1902, in Book 35 at page 1, Deed Records Wasco
              County (Book lettered J at page 72, Deed Records Hood River County); thence
 7            South parallel with the West line of the East half of the Southwest quarter of
 8            said Section 3, being along the West line of said Nickelsen tract of land, a
              distance of 625 feet, more or less; to the Northeast comer of that tract of land
 9            conveyed to Hany D. Steele by deed recorded May 4, 1906, in Book 41, at page
              595, Deed Records Wasco County (Book lettered Hat page 313 Deed Records
10
              Hood River County); thence West along the North line of said Steele tract of
11            land a distance of 607.2 feet to the West line of the East half of the Southwest
              quarter of said Section 3; thence North along the West line of the East half of
12            the Southwest quarter of said Section 3 a distance of 625 feet, more or less, to
13            the place of beginning.

14
15
     ND: 22956.004 4847-0830-4045vl
16
17
18
19
20
21
22
23
24
25
26
27
28


      Stipulation and Temporary Restraining Order -6                HILLIS CLARK MARTIN & PETERSON P.S.
      (3: 19-cv-01874-MO)                                           999 Third Avenue, Suite 4600
                                                                    Seattle, Washington 98104
                                                                    Telephone: (206) 623-1745
                                                                    Facsimile: (206) 623-7789
